PER CURIAM.
In this appeal from the revocation of his community control, Joshua Graham argues that the trial court erred in imposing a habitual offender sentence in counts one and two of case number 94-14828. Graham does not challenge the nonhabitual sentence of twenty-two months’ imprisonment imposed in count three of case number 94-14828, nor the concurrent nonhabitual sentence of five years’ imprisonment imposed on each count of case number 93-5548 and, therefore, we affirm as to those sentences. As to the challenged sentences, the State concedes error.
Because the trial court imposed a nonhabi-tual sentence originally, the court was required to impose a guideline sentence upon the violation of community control. See King v. State, 681 So.2d 1136 (Fla.1996); Albritton v. State, 709 So.2d 101 (Fla.1998). Accordingly, we reverse and remand with directions that Graham be resentenced under the guidelines on counts one and two of case number 94-14828.
Reversed and remanded with directions.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., concur.